               Case 3:20-bk-30560-SHB                           Doc 5 Filed 02/26/20 Entered 02/26/20 14:45:00                   Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                  Michael Wayne Bailey
                           First Name                       Middle Name              Last Name

 Debtor 2                  Kimberlee Elizabeth Bailey
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Citizens Savings & Loan                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2004 Ford F150 176,000 miles                             Reaffirmation Agreement.
    property       VIN-1FTPX04594KA02310                                    Retain the property and [explain]:
    securing debt: **ALSO, 2005 HARLEY
                   DAVIDSON HULLMARK
                   TRAILER/TAG#124TE75**


    Creditor's         Citizens Savings & Loan                              Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2005 Harley Davidson Ultra                               Reaffirmation Agreement.
    property       Classic 62,000 miles                                     Retain the property and [explain]:
    securing debt: VIN-1HD1FCW1554610083/Tag#-
                   363ZN4


    Creditor's         Friendly Finance Corp.                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:20-bk-30560-SHB                              Doc 5 Filed 02/26/20 Entered 02/26/20 14:45:00                                Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Michael Wayne Bailey
 Debtor 2      Kimberlee Elizabeth Bailey                                                             Case number (if known)


    Description of      2017 Nissan Sentra 48,600 miles                     Reaffirmation Agreement.
    property            VIN-3N1AB7AP0HY399676/Tag#                          Retain the property and [explain]:
    securing debt:      -9S29B4


    Creditor's     Heights Finance Corp.                                    Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      1997 Key West Oasis (Boat)                          Reaffirmation Agreement.
    property            VIN-KWEDB8333A797/Tag#-TN1                          Retain the property and [explain]:
    securing debt:      388EF



    Creditor's     Progressive Leasing LLC                                  Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Adjustable Bed                                      Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        Retain Collateral/Continue to Make
                                                                         Regular Payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 3:20-bk-30560-SHB                              Doc 5 Filed 02/26/20 Entered 02/26/20 14:45:00                Desc
                                                                Main Document     Page 3 of 3

 Debtor 1      Michael Wayne Bailey
 Debtor 2      Kimberlee Elizabeth Bailey                                                            Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Michael Wayne Bailey                                                     X /s/ Kimberlee Elizabeth Bailey
       Michael Wayne Bailey                                                            Kimberlee Elizabeth Bailey
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date         2/25/2020                                                       Date     2/25/2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
